Citation Nr: 0713589	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  96-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus at L4-5 with minimal degenerative changes of the 
lumbar spine, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
October 1969, March 1973 to March 1975 and from December 1990 
to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue on appeal was previously before the Board in March 
2006 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The service-connected herniated nucleus pulposus at L4-5 with 
minimal degenerative changes of the lumbar spine is 
manifested by limitation of motion of the lumbar spine but 
without persistent neurological problems or incapacitating 
episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected herniated nucleus pulposus at L4-
5 with minimal degenerative changes of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. §§4.71a, Diagnostic Codes 5235-5243 (effective 
September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in November 2004, 
March 2006 and July 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim in the VCAA letters and he was also 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability adjudicated by this decision in the March 2006 
VCAA letter.  The Board further notes that the veteran's 
status as a veteran has never been contested.  VA has always 
adjudicated his claim based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal decided herein.  
In December 2005, the veteran submitted a statement 
indicating that he had no additional medical evidence to 
submit in support of his claim.  

The appellant's representative has argued that a remand is 
required in order for VA to comply with the Board's March 
2006 remand instructions.  Specifically, the representative 
has noted that the Board directed that VA obtain two separate 
evaluations and only one was conducted.  The representative 
also argued that it was unclear what the examiner's medical 
specialty was and that the examiner failed to review the 
claims file.  A Remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the Remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board notes, that its March 2006 remand directed that the 
veteran should be "afforded VA orthopedic and neurological 
examination(s)."  The remand instructions do not direct that 
the examiner has to be an orthopedist or a neurologist, just 
that these body systems be evaluated.  The examiner was a 
physician.  The Board did not direct that a medical 
specialist was required.  While the examiner did not provide 
a specific opinion regarding functional loss and neurologic 
manifestations, a reading of the examination report includes 
the pertinent information.  The examiner noted that the 
veteran experienced marked functional loss during flares.  
Furthermore, the examiner performed neurological testing and 
only found subjective complaints of pain and deep tendon 
reflexes which were hypoactive but intact overall.  The Board 
finds the evidence of record included in the report of the 
August 2006 VA examination is sufficient for ratings purposes 
and provided the information requested by the Board in its 
March 2006 remand.  

Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.



Criteria

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of January 1992, the RO 
granted service connection for herniated nucleus pulposus L-
5, S-1, with minimal degenerative changes of the lumbar spine 
and assigned a 10 percent evaluation effective from July 26, 
1991 
under Diagnostic Code 5010-5293.  The evaluation was 
increased to 20 percent disabling in a February 1995 Board 
decision.

In May 1995, the veteran submitted a claim of entitlement to 
a rating in excess of 20 percent for his service-connected 
back disability.  In October 1995, the RO denied the claim 
and the veteran appealed.  In May 1996, the RO granted an 
increased rating to 40 percent for the veteran's back 
disability effective from May 1995, the date the veteran 
filed for his increased rating.  The veteran has not 
indicated that he is satisfied with the 40 percent 
evaluation.  The issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

Effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including 
intervertebral disc syndrome.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new DCs, and to also consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Factual Background

At the time of an August 1995 VA examination, the veteran 
complained of severe left lower extremity pain and left back 
pain with weakness of the lower extremity.  Physical 
examination revealed marked pain on extension with radiation 
of pain down the sciatic nerve on straight leg raising and 
coughing.  The veteran had no demonstrable muscle atrophy; 
however, there was tenderness over the calf and quadriceps 
muscles on palpation.  The movement of the lumbar spine was 
limited to flexion and extension of 40 degrees diminution to 
normal.  There was some pain, especially on lateral rotation 
of the lumbar spine.  The diagnosis was traumatic arthritis 
of the lumbar spine with persistent nerve root irritation 
with radiation of the pain down the left extremity suggestive 
of sciatic involvement.  

A July 1997 VA clinical record indicates that the veteran 
complained of increasing back pain.  

A VA general medical examination was conducted in September 
1997.  It was observed that the veteran had multiple 
complaints with reference to his low back including numbness 
and tingling of the lower extremities and some spontaneous 
incontinence of both feces and urine.  He complained of 
intermittent fleeting pain and numbness in his lower 
extremities.  Neurological evaluation indicated the veteran 
complained of some saddle anesthesia to pinprick.  The rectal 
sphincter was slightly relaxed.  The veteran had normal 
reflexes in the lower extremities with normal knee jerks, 
ankle jerks and no neurological specification other than 
perineal paresthesia.  The diagnosis was L4-L5 sacral area 
with residual paresthesia and some incontinence of both feces 
and urine.  

At the time of a July 1999 VA spine examination, the veteran 
complained of continuous back pain which was increasing.  The 
pain reportedly radiated down the veteran's left thigh to his 
left foot.  He did not have any particular periods of flare-
ups; he reported the pain was constant but increasing.  The 
examiner observed that the veteran had somewhat exaggerated 
symptoms which made it difficult to evaluate his subjective 
complaints.  Physical examination revealed normal muscles 
which were equal and bilateral.  The veteran complained of 
pain on pressure over the lumbar spine.  The legs appeared to 
be equal bilaterally without any wasting.  The veteran 
complained of pain on forward flexion at 40 degrees, 
extension backward at 20 degrees and lateral flexion 15 to 20 
degrees both sides.  The veteran complained of more pain in 
the left back on lateral flexion than on the right.  Rotation 
was 15 degrees bilaterally.  Sensory examination was normal 
bilaterally with normal motor reflexes.  The diagnosis was 
degenerative joint disease, disc disease with spondylosis and 
degenerative arthritis.  The final diagnosis was mild 
degenerative disc disease in the lumbar area without gross 
neurologic changes.  

A private clinical record dated in May 2003 demonstrates the 
veteran complained of low back pain.  He reported the 
presence of tingling and paresthesia in the lower leg.  He 
also reported occasional loss of left leg function.  Muscle 
tone was 2/4, reflexes were 4/4 and power was 5/5.  

In March 2004, the veteran reported that an inability to get 
along with people prevented him from successful employment.  

A September 2004 VA spine X-ray was interpreted as revealing 
slight disc space narrowing at L4/L5 and an otherwise 
unremarkable study of the lumbosacral spine.  

A VA spine examination was conducted in September 2004.  The 
veteran complained of a painful back and that he was 
reportedly unemployed due to back pain.  He reported he had a 
great deal of back therapy.  He did not have specific flare-
ups but only increased pain over and above the steady pain 
when on stairs or with certain other activities.  He 
estimated his pain level at a 5-6 with increases due to 
certain activities.  Physical examination revealed an 
exquisitely tender spine and muscle spasms.  Flexion was to 
30 degrees and extension to 30 degrees with normals being 80-
90 degrees and 35 degrees respectively.  Left lateral bending 
was to 20 degrees, right lateral bending was 22 degrees with 
normal being 30 degrees.  All of the motions were performed 
with pain at the extremes.  Rotation to the right was 18 
degrees and to the left was 22 degrees.  Repetitive motion 
caused increased pain but not increased limitation of motion.  
Neurological evaluation revealed that the deep tendon 
reflexes were equal and bilateral in the lower extremities as 
2/5.  There was no evidence of sensory loss in either foot 
but the veteran was unable to stand on his toes or his heel 
on the left foot compared to the right.  There was no 
scoliosis but there was loss of normal lumbar lordosis.  The 
diagnosis was contusion injury to the lumbar spine with 
resultant low back pain believed to be a herniated disc at 
L4-L5 and L5-S1 as manifested by the veteran's inability to 
stand on his toes and heel on the left side.  Radiculopathy 
occurred on the left with pain going to the center of the 
foot rather than to the medial or lateral side as one might 
expect with an L4-L5 or L5-S1 herniated disc.  
 
An October 2004 VA clinical record demonstrates the veteran 
reported a history of chronic low back pain relieved by 
medication and aggravated by coughing.  He denied numbness, 
tingling, weakness in the extremities or bowel or bladder 
symptoms.  Neurological examination was normal.  Sensory 
examination was normal.  Deep tendon reflexes were 2/4 
throughout and motor strength was 5/5.  The pertinent 
assessment was stable low back pain.  

A February 2005 emergency room note shows the veteran 
complained, in part, of intermittent tingling and numbness in 
the leg which was reported to have an onset one hour prior.  
Neurological examination was intact.  The assessment was 
possible transient ischemic attack.  

In March 2005, the veteran reported, in part, left leg 
weakness one month prior.  He continued to have weakness in 
the leg and arm.  He complained of a stiff neck but no back 
problems.  An extensive neurological examination failed to 
demonstrate any symptomatology related to the veteran's back.  
The assessment was that the veteran's cerebral vascular 
accident symptoms most likely represented a cerebral vascular 
accident from one month prior.  

An April 2005 VA clinical record indicates that the veteran 
complained of chronic back pain.  He was not taking any 
medication for the pain nor was he doing any exercises.  The 
assessment was stable low back pain.  

The most recent VA examination was conducted in August 2006.  
The veteran reported he had daily pain which was 7 out of 10 
which increased to 10 out of 10 with standing or walking more 
than one hour.  The pain was in the lower back but would 
occasionally radiate into his left foot and was associated 
with some paresthesias in the left foot.  The veteran denied 
incontinence.  He reported that once or twice per year, he 
would have flares of pain which would put him in bed for two 
or three days.  Physical examination revealed that no 
palpable spasm was present.  Flexion was to 30 degrees, 
extension to 10 degrees, bending was 30 degrees to each side 
and rotation was 15 degrees to each side, all limited by 
pain.  Neurological examination demonstrated that the veteran 
complained of pain on attempted tiptoe and heel walking.  The 
deep tendon reflexes were hypoactive but intact overall and 
straight leg raising was negative.  The impression was 
degenerative disc disease of the lumbar spine.  The examiner 
reported that he did not have access to the veteran's claims 
file.  It appeared that the veteran had a herniated nucleus 
pulposus.  The examiner found that the picture was a little 
bit clouded by the fact that the veteran had apparently gone 
15 years with incapacitating pain but no attempts at 
definitive treatment.  The examiner opined that either the 
subjective complaints of pain were not substantiated 
objectively by X-ray or physical findings or the veteran 
refused treatment.  

Overall, it was the examiner's opinion that the veteran's 
multiple subjective complaints were not substantiated by 
objective X-ray and neurodiagnostic findings.  The examiner 
suspected there was an element of functional overlay 
compounding the veteran's problem.  The examiner also noted 
that the veteran obviously had some pain with excessive 
activity.  The veteran denied weakness, fatigability and 
incoordination.  He reported flares which put him to bed, so 
during those periods he had obvious marked functional loss.  
The examiner noted that, lacking documentation, it was very 
difficult to come to any really hard conclusions about the 
veteran but he certainly did not think that the veteran was 
quite as severely incapacitated as the veteran would have one 
believe.  The examiner noted that, obviously, his remarks may 
be altered by the findings of a neurologist or 
neurodiagnostic studies.  In an addendum to the examination 
report, the examiner indicated that repetitive testing did 
not result in any additional limitation.  The examiner 
reported that he had subsequently reviewed the claims file.  
There was no indication that the examiner had revised his 
opinion based on his review of the claims file.  

Analysis

The Board finds that a rating in excess of 40 percent is not 
warranted for the service-connected back disability when it 
is evaluated under the prior rating criteria for evaluation 
of intervertebral disc syndrome.  

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as limited motion.  The Board has 
carefully reviewed the extensive medical findings set out 
above, and it finds, first, that the veteran's disability 
does not warrant an increase to a 60 percent disability 
rating under the criteria of the prior version of Diagnostic 
Code 5293.  A 60 percent disability rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  The Board finds there is evidence of record of 
intervertebral disc syndrome symptomatology but this 
symptomatology more nearly approximates, at most, a 40 
percent evaluation under the prior version of Diagnostic Code 
5293.  The records document that the veteran consistently 
reported back pain.  Furthermore, sciatic type pain was 
present at the time of the August 1995 VA examination, there 
were neurological complaints of numbness and tingling in 
September 1997, complaints of radiating pain in July 1999, 
neurological complaints in May 2003, and muscle spasms and 
radiculopathy of pain noted in September 2004.  The Board 
notes, however, that with the exception of the complaints of 
back pain, none of the symptomatology is persistent.  It is 
only reported intermittently.  There is no evidence of record 
documenting that the veteran persistently experiences muscle 
spasm or other neurological findings appropriate to the site 
of the diseased disc.  There is no indication that the 
intervertebral disc syndrome symptomatology was manifested by 
any absent ankle jerk.  The neurological evaluation in March 
2005 did not demonstrate any intervertebral disc syndrome 
symptomatology.  The most recent VA examination in August 
2006 did not document any pertinent symptomatology other than 
complaints of back pain with occasional radiation into the 
left foot.  There is no significant weakness or atrophy of 
the lower extremities attributed to the service-connected 
back disability documented in the competent evidence of 
record.  In 2005, there were complaints of left leg weakness 
and numbness but these were attributed to a cerebral vascular 
accident.  

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated severe limitation 
of motion of the spine which is contemplated in the 40 
percent rating assigned under DC 5293 and is compensated 
accordingly.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), lumbosacral 
strain is rated as 20 percent disabling with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position and is rated 40 percent 
disabling when severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In this case, rating the 
veteran under this rating criteria would not afford him a 
higher evaluation, since 40 percent is the maximum evaluation 
available under this DC.

The Board finds an increased rating is not warranted for the 
service-connected back disability when it is evaluated under 
the rating criteria for rating intervertebral disc syndrome 
effective as of September 23, 2002 based on the presence of 
incapacitating episodes.  Initially, the Board notes there is 
no competent evidence of record indicating that the veteran 
had been prescribed bed rest by a physician to treat his 
service-connected back disability.  The only evidence of 
record of the presence of incapacitating episodes is the 
veteran's own self-reports of medical history.  At the time 
of the most recent VA examination, in August 2006, the 
veteran reported that he would experience flares of pain once 
or twice per year which would require that he stay in bed for 
two or three days to treat his back.  Even if the Board found 
(which it does not) that this description matched the 
definition of an incapacitating episode, it equates, at most, 
to incapacitating episodes having a duration of at least one 
week but less than two weeks during a 12 month period.  This 
symptomatology only warrants a 10 percent evaluation under 
the version of Diagnostic Code 5293 in effect as of September 
23, 2002.  

The Board finds an increased rating is not warranted by 
combining under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurological evaluations for all other 
disabilities.  The evidence of record demonstrates that the 
veteran does experience a chronic orthopedic disability.  He 
has consistently reported the presence of low back pain.  
While the range of motion testing indicates moderate to 
severe limitation of motion of the lumbar spine, there is 
also evidence of record which indicates that the 
symptomatology associated with the service-connected back 
disability was actually less severe than reported by the 
veteran.  The Board finds, however, that even if it concedes 
that the symptomatology manifested by the service-connected 
back disability is productive of severe limitation of motion 
of the lumbar spine which warrants a 40 percent evaluation 
under the prior version of Diagnostic Code 5292, the evidence 
of record does not support a finding that the veteran 
experiences any chronic neurological manifestations.  The 
main neurological complaint reported by the veteran was 
problems with numbness and tingling in his left lower 
extremity and allegations of loss of use.  However, this 
symptomatology is found to be intermittent.  In May 2003, the 
veteran reported the presence of tingling and paresthesia in 
the lower leg with occasional loss of left leg function.  In 
September 2004, it was noted that there was no evidence of 
sensory loss but the veteran was unable to stand on his left 
heel or toes.  However, in October 2004, the veteran denied 
numbness, tingling or weakness in the lower extremities.  In 
February 2005, the veteran reported the presence of tingling 
and weakness but this was only intermittent and had only been 
present for one hour.  At the time of the most recent VA 
examination in August 2006, the veteran only reported 
occasional radiation of pain into his left foot with some 
associated paresthesias.  There is no evidence of record 
indicating that the service-connected back disability is 
manifested by any chronic neurological manifestations.  

The Board finds that an increased rating is not warranted for 
the service-connected back disability when it is evaluated 
under the currently existing General Rating Formula for 
Disease and Injuries of the Spine in effect as of September 
26, 2003.  In order to qualify for a higher increased rating 
under these criteria, there must be evidence of unfavorable 
ankylosis of the entire spine (100% rating) or evidence of 
unfavorable ankylosis of the entire thoracolumbar spine (50% 
rating).  In the case currently before the Board, there is 
absolutely no evidence at all indicating that the service-
connected back disability is manifested by ankylosis or a 
loss of motion equivalent to ankylosis.  The evidence of 
record demonstrates that the veteran has always maintained at 
least some portion of motion in his lumbosacral spine.  The 
Board also finds, as indicated above, that there are no 
chronic neurologic abnormalities which could be evaluated 
under a separate Diagnostic Code.  The veteran reported at 
the time of the September 1997 VA examination that he was 
troubled with incontinence of both feces and urine.  However, 
there is no further evidence of the presence of such 
symptomatology either in the clinical records or in the 
veteran's written statements.  In fact, the veteran 
subsequently denied bowel or bladder problems.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
40 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
40 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.  The examiner who conducted the most 
recent VA examination opined that the veteran's subjective 
complaints were not supported by his clinical findings.  

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Here, there is no evidence of frequent 
hospitalization for treatment of his back disability.  There 
is evidence of record indicating that the veteran has 
employment problems but the evidence of record (other than 
the veteran's own allegations) do not demonstrate marked 
interference with employment due solely to his service-
connected back disability.  The Board notes that at the time 
of the September 2004 VA spine examination, the veteran 
alleged that he was unable to work due to back pain.  The 
Board further notes that the veteran reported in March 2004 
that his inability to get along with people prevented him 
from successful employment.  A back disability was not 
referenced as being an impediment to employment at that time.  
It was noted at the time of the most recent VA examination in 
August 2006 that the veteran was unemployable but this was 
based on the veteran's opinion.  There is no indication in 
the examination report that the examiner found the veteran to 
be unemployable due to his service-connected back disability.  
Marked interference with employment is not shown as a result 
of the service-connected lumbar spine disability, and the 
Board finds no exceptional circumstances in this case that 
would warrant referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular evaluation.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


